Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 1 of 9




                 EXHIBIT B-2
Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 2 of 9

       PENNSYLVANIA ABSENTEE AND MAIL-IN BALLOT RETURN GUIDANCE



                              TLP: WHITE




                 Pennsylvania
   Absentee and Mail-in Ballot Return Guidance



                         Date: August 19, 2020
                              Version: 1.0




                                                                  Page 1 of 8




                                                                        PADOS000750.000001
Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 3 of 9




                                                                   PADOS000750.000002
        Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 4 of 9

                  PENNSYLVANIA ABSENTEE AND MAIL-IN BALLOT RETURN GUIDANCE



                                                TLP: WHITE


1 ESTABLISHING A BALLOT RETURN AND COLLECTION PLAN

1.1 BALLOT RETURN SITES
For each election, county boards of elections should establish a plan and adopt procedures for how
voters in their county may return their own voted absentee and mail-in ballots to the county board of
elections. The initial plan should be submitted to the Department of State on or before 45 days prior to
the election.

County boards of elections may establish multiple ballot return locations where voters may return their
own voted ballot. At these sites, the county may provide voters with access to a secure ballot return
receptacle for this purpose.


1.2 LOCATION OF BALLOT RETURN SITES
    1.2.1 Location of Ballot Return Sites
    Sites may include, but are not limited to, city and municipal facilities, public libraries, county
    facilities, or other locations designated by the board to receive ballots. When choosing a location,
    counties should consider, at a minimum, the following:

        •   locations that serve heavily populated urban/suburban areas, as well as rural areas.
        •   locations near heavy traffic areas such as commercial corridors, large residential areas,
            major employers and public transportation routes.
        •   locations that are easily recognizable and accessible within the community.
        •   locations in areas in which there have historically been delays at existing polling locations,
            and areas with historically low turnout.
        •   proximity to communities with historically low vote by mail usage.
        •   proximity to language minority communities.
        •   proximity to voters with disabilities.
        •   proximity to communities with low rates of household vehicle ownership.
        •   proximity to low-income communities.
        •   access to accessible and free parking.
        •   the distance and time a voter must travel by car or public transportation.

        1.2.2 Hours of Operation
Business hours for sites do not have to be limited to weekdays or normal business hours. Counties are
encouraged to offer business hours outside of these time frames, including weeknights or weekend
hours to enable maximum flexibility and convenience to voters.




                                                                                                 Page 3 of 8




                                                                                                       PADOS000750.000003
        Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 5 of 9

                  PENNSYLVANIA ABSENTEE AND MAIL-IN BALLOT RETURN GUIDANCE



                                                 TLP: WHITE


1.3 PROVIDING NOTICE OF LOCATION OF COUNTY ELECTION OFFICES AND BALLOT RETURN SITES
A list of the ballot return sites and county election offices, including the dates and hours they are open,
should be made public as early as possible. At least 7-10 days after submission of the plan to the
Department of State, the county board of elections should provide notice of the county’s ballot return
plan by posting a notice in the county elections office and in a highly visible location on the county’s
website. The board may also post copies of the notice at such other locations it deems appropriate for
the efficient notification of voters. The notification should also be included in absentee and mail-in
voting materials sent to voters. At a minimum, the notice should include the following:

    •   ballot return deadline.
    •   list of county election offices and ballot return sites, including building names and street
        address.
    •   days and hours of operation, including election day hours.
    •   contact information for the county board of elections.
    •   accessibility information.

The list posted on the county’s website should be in a format that is accessible for people with
disabilities. In the event of any changes to site location operations, the county board of elections should
post the updated information on the official election website within 24 hours.


1.4 CONFIRMATION OF PLAN READINESS
A county’s initial absentee and mail-in ballot return plan should be submitted to the Department of
State, Bureau of Election Security and Technology (“BEST”) no later than 45 days before an election. If
the Bureau of Election Security and Technology requests modifications to a plan, the county election
office should submit a modified plan within 7 days of the request. If the county board of elections
determines that it is in the best interest of their voters to alter their plan or increase/decrease the
number of ballot return sites they may submit a supplemental plan to BEST no later than 25 days before
the election with notice to the public within 5 days of submission.


2 BALLOT RETURN SITE DESIGN AND REQUIREMENTS

2.1 TYPES OF BALLOT RETURN SITES
County boards of elections may establish sites where voters may return their own voted ballot. The site
should provide voters access to a ballot return receptacle that is secure.

All return sites should be accessible at least during regular business hours beginning not less than 30
days before the day of the election, and on the day of the election. Return sites should have the same
features, and be of substantially similar design, color scheme, and signage to facilitate identification by
the public.


                                                                                                 Page 4 of 8




                                                                                                        PADOS000750.000004
        Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 6 of 9

                  PENNSYLVANIA ABSENTEE AND MAIL-IN BALLOT RETURN GUIDANCE



                                                TLP: WHITE


2.2 SECURE RECEPTACLES (“DROP-BOXES”)
Each ballot return site should have a secure receptacle that permits voters to return their own voted
ballot. A postage stamp is not needed on the return envelope when depositing a ballot at a ballot return
site. The receptacle should be designed to function as follows:

    •   hardware should be operable without any tight grasping, pinching, or twisting of the wrist.
    •   hardware should require no more than 5 lbs. of pressure for the voter to operate.
    •   receptacle should be operable within reach-range of 15 to 48 inches from the floor or ground
        for a person utilizing a wheelchair.

Other design requirements include:

    •   The drop-box should provide specific points identifying the slot where ballots are inserted. The
        drop-box may have more than one ballot slot (e.g. one for drive-by ballot return and one for
        walk-up returns).
    •   To ensure that only ballot material can be deposited and not be removed by anyone but
        designated county board of election officials, the opening slot of a drop-box should be too small
        to allow tampering or removal of ballots.
    •   The opening slot should also minimize the ability for liquid to be poured into the drop-box or
        rainwater to seep in.

The county boards of election should determine receptacle size based on the use and needs of the
location. The receptacle should be securely fastened to a stationary surface, to an immovable object, or
placed behind a counter.


2.3 SIGNAGE
In determining the design and functions of ballot return sites, county boards of elections should design
them in such a way that they are official and secure. To this end, the county board of elections must
ensure each return site is marked with official signage (“Official Ballot Return Site” or “Official Ballot
Return.”) Counties should not display traditional “Vote Here” signs at designated ballot return sites.
Signage should adhere to the following:

    •   Signage should be in all languages required under the federal Voting Rights Act of 1965 (52
        U.S.C. Sec. 10503).
    •   Signage should display language stating that counterfeiting, forging, tampering with, or
        destroying ballots is a second-degree misdemeanor pursuant to sections 1816 and 1817 of the
        Pennsylvania Election Code (25 P.S. §§ 3516 and 3517).
    •   Signage should also provide a statement that third-party return of ballots is prohibited unless
        the person returning the ballot is rendering assistance to a disabled voter or an emergency
        absentee voter. Such assistance requires a declaration signed by the voter and the person
        rendering assistance.



                                                                                                Page 5 of 8




                                                                                                       PADOS000750.000005
        Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 7 of 9

                  PENNSYLVANIA ABSENTEE AND MAIL-IN BALLOT RETURN GUIDANCE



                                               TLP: WHITE


    •   Signage should provide a statement requesting that the designated county elections official
        should be notified immediately in the event the receptacle is full, not functioning, or is damaged
        in any fashion, and should provide a phone number and email address for such purpose.


2.4 ACCESSIBILITY OF BALLOT RETURN SITES
County boards of elections should ensure that ballot return sites are accessible to voters with
disabilities, and should also ensure the following:

    •   If a site has only one ballot return receptacle, the design and placement of that site should meet
        the accessibility requirements.
    •   At a site with multiple drop-boxes, if not all drop-boxes meet the accessibility requirements
        outlined in this subdivision, then each inaccessible return site should have directional signage
        indicating the location of an accessible drop-box.


2.5 SECURITY
County boards of election must ensure the following when establishing ballot return sites:

    •   Only personnel authorized by the county board of elections should have access to the ballots
        inside of a drop-box.
    •   Drop-boxes should be secured in a manner to prevent their unauthorized removal.
    •   All drop-boxes should be secured by a lock and sealed with a tamper-evident seal. Only
        authorized election officials designated by the county board of elections may access the keys
        and/or combination of the lock.
    •   Drop-boxes should be securely fastened in a manner as to prevent moving or tampering, such as
        fastening the drop-box to concrete or an immovable object.
    •   During the hours when the staffed return site is closed or staff is unavailable, the drop-box
        should be placed in a secure area that is inaccessible to the public and/or otherwise
        safeguarded.
    •   The county boards of election should ensure adequate lighting is provided at all ballot return
        sites when the site is in use.
    •   When feasible, ballot return sites should be monitored by a video security surveillance system,
        or an internal camera that can capture digital images and/or video. A video security surveillance
        system can include existing systems on county, city, municipal, or private buildings. Video
        surveillance should be retained by the county election office through 60 days following the
        deadline to certify the election.
    •   To prevent physical damage and unauthorized entry, the drop-box at a ballot return site located
        outdoors should be constructed of durable material able to withstand vandalism, removal, and
        inclement weather.




                                                                                                  Page 6 of 8




                                                                                                        PADOS000750.000006
        Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 8 of 9

                  PENNSYLVANIA ABSENTEE AND MAIL-IN BALLOT RETURN GUIDANCE



                                                TLP: WHITE


3 BALLOT COLLECTION AND CHAIN OF CUSTODY PROCEDURES
The county board of elections should develop ballot collection and chain of custody procedures for
ballots returned to a county election office or a ballot return site. These procedures may not be
inconsistent with Pennsylvania law or Department of State directives.


3.1 BALLOT COLLECTION AT BALLOT RETURN SITES
    •   Ballots should be collected from ballot return sites only by personnel authorized by the county
        board of elections and at times determined by the board of elections, at least every 24 hours,
        excluding Saturdays and Sundays.
    •   The county board of elections should designate at least two election officials to collect voted
        ballots from a ballot return site. Each designated election official should carry identification or
        an official designation that identifies them as an election official authorized to collect voted
        ballots.
   •    Election officials designated to collect voted ballots by the board of elections should sign a
        declaration declaring that he or she will timely and securely collect and return voted ballots, will
        not permit any person to tamper with a ballot return site or its contents, and that he or she will
        faithfully and securely perform his or her duties.
   •    The designated election officials should retrieve the voted ballots from the ballot return site and
        place the voted ballots in a secure ballot transfer container.
   •    The designated election officials should note on Ballot Return Site Collection Forms the site and
        unique identification number of the ballot return site and the date and time of retrieval.


3.2 TRANSPORT AND RECEIPT OF RETRIEVED BALLOTS TO THE BOARD OF ELECTIONS
    •   Ballots collected from any ballot return site should be immediately transported to the county
        board of elections.
    •   Upon arrival at the office of the county board of elections, the county board of elections, or
        their designee(s), should note the time of arrival on the same form, as described above.
    •   The seal number should be verified by a county election official or a designated representative.
    •   The county board of elections, or their designee(s), should inspect the drop-box or secure ballot
        transfer container for evidence of tampering and should receive the retrieved ballots by signing
        the retrieval form and including the date and time of receipt. In the event tampering is evident,
        that fact must be noted on the retrieval form.
    •   The completed collection form should be maintained in a manner prescribed by the board of
        elections to ensure that the form is traceable to its respective secure ballot container.
   •    The county elections official at the county election office or central count location should note
        the number of ballots delivered on the retrieval form.




                                                                                                Page 7 of 8




                                                                                                       PADOS000750.000007
Case 2:20-cv-00966-NR Document 415-19 Filed 08/28/20 Page 9 of 9




                                                                   PADOS000750.000008
